DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.
 
Status of Application
Receipt of the amendments to the claims and applicant arguments/remarks, filed on 06/09/2022, is acknowledged (see Advisory Action filed 07/06/2022).  No applicant arguments/remarks are associated with this submission. 
Applicant has previously elected without traverse the invention of Group I, claims 1, 5-8, 10-12, 22, 24, 34, 36, 38-39, 50, 57, 59-60 that are drawn to a solid oral extended release dosage form comprising a core comprising at least one active agent and a shell encasing the core.  
Claims 1, 5-8, 10-12, 22, 24, 34, 36, 38-39, 50, 57, 128, 134 are pending in this application.  Claims 59, 60 have been cancelled.  Claims 2-4, 9, 13-21, 23, 25-33, 35, 37, 40-49, 51-56, 58, 61-127, 129-133, 135 have been cancelled previously.  Claims 128, 134 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1, 2, 7, 8, 11, 12, 22, 24, 36, 38, 39, have been amended.  Claims 1, 5-8, 10-12, 22, 24, 34, 36, 38-39, 50, 57 are currently under consideration.
Any rejection or objection not reiterated in this action is withdrawn.  Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/US2018/56724, filed October 19, 2018, which claims benefit of provisional U.S. Application No. 62/574,978, filed October 20, 20117.  

Information Disclosure Statement
The information disclosure statement, filed on 07/21/2022, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.
Foreign language references listed in the information disclosure statement(s), for which no English translation has been provided, have not been considered.  If an English abstract has been provided or available for a foreign language document then only the English abstract has been considered.

Claim Objections
Claims 1, 7, 11 are objected to because of the following informalities:  
The acronym “SGF” recited in claim 1 should be removed, because said acronym is not used in subsequent claims.   
It is suggested that in claim 1 the phrase “USP Apparatus 1 (basket)” should be corrected to “US Pharmacopeia Apparatus 1” for clarity.
In claim 7 the limitation “and fatty alcohols” should be corrected to “fatty alcohols” to clarify the structure of the recited Markush group.  Similar is applied to claim 11.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5-8, 10-12, 22, 24, 34, 36, 38-39, 50, 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Newly amended claim 1 discloses a dosage form comprising (i) a core comprising 1st matrix formulation comprising an active agent (A) or A and buprenorphine; and (ii) a shell comprising 2nd matrix formulation comprising buprenorphine or buprenorphine and A; wherein said dosage form provides a specific in vitro buprenorphine release.  To this point, it is noted that newly amended claim 1 attempts to encompass an extended release formulation of buprenorphine, but it does so without including any materials that cause said result (i.e., in vitro dissolution profile).  It attempts to serve that function by defining a result, i.e., an in vitro dissolution profile(s) as instantly claimed.  Claiming a result without reciting what materials produce that result is the epitome of an indefinite claim.  Such a claim fails to delineate with any reasonable certainty the requirements of the formulation.  Forest Labs., Inc. v. Teva Pharms. USA, Inc. 2017 U.S. App. LEXIS 24877.  Clarification is required.
Newly amended claim 1 recites the limitation “a second combination of the active agent“, but does not provide/define “a first combination of the active agent” that is unclear.  Clarification is required.  
Claim 7 is unclear and indefinite, because the claims recite a broad limitation (i.e., hydrogenated vegetable oil) together with a narrow limitation (i.e., hydrogenated castor oil) that falls within the broad limitation in the same claim.  Therefore, the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  MPEP § 2173.05(c).  Similar is applied to claim 11.  Clarification is required. 
Claim 12 (dependent on claim 1 and 10) recites the limitation “the 2nd matrix formulation comprises 20-100 wt% of said at least one material” that is unclear.  To this point, it is noted that independent claim 1 discloses “second matrix formulation comprising active agent B or A+B”.  Therefore, it is unclear how said matrix can comprise “100 wt% of said at least one material” as recited in claim 12.  Clarification is required.  
Claim 24 (dependent on claim 1) recites the limitation "wt% of said at least one polyethylene oxide".  In the present case, it is noted that independent claim 1 does not include or identified the role/use of “polyethylene oxide".  Thus, there is insufficient antecedent basis for this limitation in the claim.  Therefore, the metes and bounds of the claim cannot be determined.  Clarification is required. 
Claims 5, 6, 8, 10, 22, 34, 36, 38-39, 50, 57 are rejected as being dependent on rejected independent claim 1 and failing to cure the defect

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 10-12, 22, 24, 34, 36, 38-39, 50, 57 are rejected under 35 U.S.C. 103 as being unpatentable over Moline, US 2016/0243107 (cited in IDS; pub date 08/25/2016), in view of Mehta et al., US 2005/0074493 (hereinafter referred to as Mehta), and Sunshine et al., US 4,486,436 (hereinafter referred to as Sunshine).
Moline teaches a solid oral extended release dosage form (Abstract, Para. 0052) comprising a core-shell structure, wherein the core comprises a 1st active agent dispersed in a 1st matrix material, and the shell encases the core and comprises a 2nd active agent dispersed in a 2nd matrix material (Para. 0021, 0025, 0075), and wherein 1st and 2nd active agents can be the same or different (Para. 0070), and wherein the weight ratio of the core to the shell is from 10:1 to 1:10 (Para. 0078 as applied to claim 1).
Moline teaches the use of such opioid agonist as buprenorphine as an active agent (Para. 0126 as applied to claim 1). 
Moline teaches that the matrix material may include at least one material such as polyethylene oxide (PEO), alkylcelluloses, cellulose ethers, waxes, shellacs, gums, polyacrylates, polymethacrylates, etc. (Para. 0106, 0107 as applied to claims 6, 10).  
Moline teaches that one can use PEO having an average molecular weight of 300,000-10,000,000 Da as the 1st matrix material and/or 2nd matrix material (Para. 0080, 0081 as applied to claims 7, 11, 22, 34, 36).  
Moline teaches that said dosage forms may include microparticles (Para. 0105 as applied to claim 50).  
Moline teaches the use of 1st matrix formulation and the 2nd matrix formulation that have CIE L*A*B* value within 10% of each other (Para. 0079 as applied to claim 57).  
Moline teaches that said dosage forms may include opioid antagonists or agonists (Para. 0130), and/or therapeutic agent(s), e.g., antibiotics, anti-inflammatory agents, agents for treatment of diabetes mellitus, antitumor agent, chemotherapeutic agent, immunosuppressant, steroid agent, vitamin, laxative, etc. (Para. 0132-0134).  
Moline provides examples of dosage forms, wherein 1st matrix formulation (i.e., core) includes PEO in the amount of 90 wt% or 88 wt% (Examples 1, 2 as applied to claims 8, 24, 34, 39), and wherein 2nd matrix formulation (i.e., shell) includes PEO in the amount of 98 wt% or 96 wt% (Example 1, 2 as applied to claim 12).  Moline also provide examples of dosage forms, wherein 92 wt% of the 2nd drug are included in the 1nd formulation (i.e., core; Example 1 as applied to claim 5).  
Molina does not specifically teaches the use of a second opioid agonist as a second active agent (claim 1).
Mehta teaches oral extended release formulations of opioids and method of use thereof (Abstract).  To this point, Mehta teaches oral pharmaceutical compositions that may include a combination of opioid agonists such as, e.g., oxycodone and buprenorphine (Claim 17; Para. 0033).  
Sunshine teaches that pharmaceutical compositions comprising a mixture of opioid agonists (e.g., oxycodone and buprenorphine) can be used for providing enhanced analgesic or anti-inflammatory response in a mammal (Claims 16-23, 28; Abstract; Col. 1, Lns. 20-28; Col. 12, Lns. 40-67).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use/try another opioid agonist (as the active agent (A)) as taught by Mehta and Sunshine preparing compositions as taught Molina.  One would do so with expectation of beneficial results, because cited prior art teaches that combinations of opioid agonists, (e.g., oxycodone and buprenorphine) can be used for providing desired opioid release profile, for reducing dosing requirements, for management of mild to severe pain and/or fever, and for enhancing analgesic or anti-inflammatory response in a mammal.
Regarding the claimed inherent properties of the disclosed dosage forms (claim 1), it is noted that the cited prior art teaches compositions comprising the same components.  Therefore, it is expected that the same beneficial/inherent properties and effects would also be provided.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  MPEP § 2112.02.  Further, it is noted that the fact that applicant has recognized another advantage, which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
With regard to the concentrations and/or ratios as instantly claimed (claims 1, 5, 8, 12, 24, 38, 39), it is noted that differences in experimental parameters such as concentration of compounds in a solution/formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The prior art teaches formulations comprising the same components.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9,744,136 - teaches solid controlled release solid dosage forms and methods of preparing them, wherein said dosage forms comprise a core and a shell that both include opioids (e.g., buprenorphine) and PEO having a molecular weight of 300,000-10,000,000.
US 2011/0097395 - teach solid controlled release oral dosage forms comprising a core comprising buprenorphine and PEO having weight average molecular weight 1,000,000 -10,000,000. 
US 7,842,309 – teach solid controlled release oral dosage forms comprising a core and coating layers, wherein said core comprises opioid agonists (e.g., buprenorphine , oxycodone, morphine. etc.) and at least one coating layer comprises opioid antagonist (e.g., naltrexone, naloxone, nalmefene, etc.), and the core and/or coating layer may include ethyl cellulose, acrylic acid and methacrylic acid copolymers, waxes as release controlling materials. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 5-8, 10-12, 22, 24, 34, 36, 38-39, 50, 57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of (1) U.S. Patent No. 8,808,740; (2) U.S. Patent No. 9,750,703; (3) U.S. Patent No. 10,966,932; (4) U.S. Patent No. 9,872,837; (5) U.S. Patent No. 9,861,584.
Although the conflicting claims are not identical, they are not patentably distinct from each other, because prior patents also claim:  A solid controlled release dosage form comprising: a core comprising a 1st drug dispersed in a 1st controlled release matrix material; and a shell/layer encasing the core and comprising a 2nd drug dispersed in a 2nd controlled release matrix material; and wherein the 1st and/or 2nd controlled release matrix materials comprise PEO having an average molecular weight of 1,000,000-10,000,000.  Cited prior patents also teach/claim the use of buprenorphine as opioid agonist in combination with other opioids.  Further, cited prior patents teach the weight ratio of the core to the shell as a result-effective variable.

Conclusion
No claim is allowed at this time.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615